Citation Nr: 0612319	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  91-35 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to servce connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 1989, the RO 
denied the veteran's claim of entitlement to service 
connection for a nervous condition.  The veteran appealed, 
and in March 1995, the Board noted that service connection 
for a psychiatric disorder had previously been denied by the 
RO in July 1988 and that the veteran had not appealed this 
decision.  The Board denied the appeal on the basis that new 
and material evidence had not been submitted to reopen the 
veteran's claim for a psychiatric disorder, to include PTSD.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In December 1996, the Court 
vacated and remanded that portion of the Board's decision 
that denied entitlement to service connection for a 
psychiatric disorder including PTSD. 

In September 1997 and December 1999, the Board remanded the 
claim for additional development.  

In May 2001, the Board again denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability to include PTSD.  The veteran again appealed to 
the Court.  In a February 2003 Court Order, the Board's May 
2001 decision was vacated and the matter was remanded for 
readjudication.

The Board again remanded the veteran's claim in September 
2003.  It was returned to the Board in March 2006 for further 
appellate consideration.

FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  An acquired psychiatric disorder other than PTSD was not 
manifest during service or within one year of separation, and 
the veteran's current psychiatric disorder is not related to 
his service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).

2.  An acquired psychiatric disorder other than PTSD was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the present case, the veteran's claim was received long 
before the enactment of the VCAA.  

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  Moreover, letters 
dated in October 1997, February 2004 and May 2004 also 
instructed veteran regarding the evidence necessary to 
substantiate the claim and requested that he identify 
evidence supportive of the claim.  A February 2004 letter 
explained the information and evidence necessary to 
substantiate the veteran's claim and apprised him of the 
evidence of record.  An additional February 2004 letter 
requested that the veteran identify stressful incidents in 
support of his claim of entitlement to service connection for 
PTSD.  The veteran's claim was subsequently readjudicated in 
May 2005.  

The Board's decisions and remands concerning the veteran's 
case have also served to notify the veteran of the evidence 
and information necessary to substantiate his claim.

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained, and VA examinations have been conducted.  The 
veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

The veteran's DD Form 214 indicates that his awards include 
the Vietnam Service Medal and the Vietnam Campaign Medal.  
His military occupational specialty (MOS) was cargo handler.  
The veteran's DD 214 does not show that he received any 
citations or awards for participation in combat with the 
enemy, such as the Combat Infantryman Badge, Purple Heart, or 
similar citation.  See 38 C.F.R. § 3.304(f).  The veteran's 
service personnel file indicates that while he served in 
Vietnam he was a winch operator and a longshoreman, primarily 
(except for his first 11 days) with the 368th Transportation 
Company.

Service medical records show that upon separation examination 
in March 1970 the veteran denied nervous trouble.  He was 
found psychiatrically normal and qualified for separation.  

VA treatment records dated from June 1986 to the present show 
various diagnoses, to include major depression, PTSD, anxiety 
reaction, and generalized anxiety disorder, as well as a 
variety of combinations of those diagnoses.  

A 1987 private psychiatric evaluation report reflects the 
veteran's report that he suffered a job trauma in January 
1985 in which he injured his back, and that he subsequently 
had changes in his personality.  The diagnosis was dysthymic 
disorder.

In June 1989, the veteran indicated that while he was 
assigned to the 368th Transportation Company, the dining 
facility was hit by a mortar attack.  He indicated that after 
the attack, he saw dead enemy soldiers.  He noted that in May 
1969 he was transferred to be a guard at the Newport facility 
at Long Binh.  He indicated that he was often anxious in that 
job.  He reported that a mortar shot hit 100 feet from the 
tower and that afterwards he was taken to the hospital to 
calm him down.  

A September 1989 private psychiatric report notes that the 
veteran served in Vietnam.  The veteran reported that he had 
suffered from a nervous condition since his time in Vietnam.  
He indicated that they were attacked on his first day there.  
He stated that he had dreams about his experiences, to 
include pulling guard duty.  The diagnosis was PTSD.

Testing in November 1989 concluded with a diagnosis of severe 
generalized anxiety disorder with PTSD traits.

Records received from the Department of the Army in December 
1989 indicate that Long Binh Post received enemy fire during 
May 1968.

The veteran was hospitalized at a VA facility from May to 
June 1990.  The discharge diagnoses were PTSD and major 
depression with psychotic features.

The veteran underwent VA psychological evaluation in June 
1990.  The examiner noted that the veteran was a Vietnam 
combat veteran.  The veteran described himself as moody and 
sensitive and asserted that he needed help to overcome his 
problems.  The examiner concluded that the veteran's clinical 
picture was consistent with major depression with PTSD 
symptomatology.  

The day following the June 1990 psychological evaluation, a 
psychiatric board was conducted by two psychiatrists.  The 
veteran complained of nightmares, sometimes with animals 
attacking him.  He reported feelings of persecution by the 
Vietnamese and having the feeling that he could not escape.  
The diagnosis was dysthymic disorder.  The examiners 
indicated that the veteran's symptomatology was not 
compatible with PTSD.  They noted that although the veteran 
had some features of PTSD, the clinical picture did not apply 
with the requirements for such a diagnosis.  They pointed out 
that the predominant symptomatology observed under 
examination was of a depressive nature.    

An August 1991 VA discharge summary indicates diagnoses of 
major affective disorder and depression.  

A VA examination was carried out in April 1992 by a board of 
two psychiatrists.  The veteran reported that he was exposed 
to mortar fire near his sentinel tower and that he required 
medical treatment due to his emotional reaction.  He also 
reported an attack on his unit.  He complained of fear of 
persecution and fear that someone would kill him.  He 
endorsed nightmares and overreaction after hearing noise from 
planes.  He indicated that he isolated himself from his 
family.  He reported frequent recall of his Vietnam 
experiences.  The diagnosis was major depression with PTSD 
features.

The veteran was hospitalized in December 1992, and the 
discharge summary indicates diagnoses of major depression 
with psychotic features and PTSD.  On admission, the 
veteran's main concerns were of his thoughts of Vietnam and 
low self esteem.  

A report from the Commonwealth of Puerto Rico Health 
Department, dated in August 1996, indicates that an 
assessment was completed.  The diagnosis was major depressive 
disorder.

In December 1997 the RO wrote to the veteran's service 
department and asked for assistance in verifying the 
veteran's reported stressor events.  The veteran's reported 
stressors were set forth.  

Two VA psychiatrists examined the veteran in April 1998.  The 
examination report indicates that the veteran's history was 
reviewed.  The veteran appeared to be very depressed.  When 
he spoke of Vietnam he did so in a very general way.  He 
spoke of mortar explosions and about specific noises such as 
those made by the helicopters.  He expressed suicidal 
thoughts and indicated that he had dreams in which the 
Vietnamese were after him.  The examiners noted that such 
dreams were not related to any actual experience that the 
veteran had in Vietnam.  They also noted that the veteran did 
not speak of any specific stressor, but spoke about his 
Vietnam experience in general terms.  The examiners concluded 
that the veteran did not meet the diagnostic criteria for 
PTSD.  They noted that although the veteran was in a combat 
zone, he did not identify any specific stressors.  

In a letter, received in July 1998, the veteran's service 
department stated that it could not verify the veteran's 
stressors.  

The veteran was again hospitalized from October to November 
1998.  During the hospitalization the veteran was markedly 
depressed and isolated.  The discharge diagnoses were 
recurrent major depression and PTSD.  

In October 2000, the Board requested an expert medical 
opinion regarding whether the veteran had PTSD as a result of 
his reported in service stressors.  The expert responded that 
she had reviewed the extensive documentation and found that 
it was less than likely that the veteran's condition was 
causally related to his military service.  She pointed out 
that there was insufficient verification of the veteran's 
reported stressors.  She also noted that psychological 
testing using a widely accepted instrument for PTSD did not 
support a diagnosis of PTSD.  Finally, she noted that the 
diagnostic impression of PTSD was offered only occasionally 
by various treatment providers, and a finding of depressive 
disorder had been offered on a consistent basis.  She 
concluded that the nature of the veteran's symptoms appeared 
to be more congruous with the diagnosis of depressive 
disorder.

On hospitalization in July and August 2001, the veteran was 
noted to have a history of PTSD.  He was referred due to 
irritability, poor tolerance to people and noises, 
restlessness, sleeplessness, nightmares, and depressive 
episodes.  He reported dreams of the war.  The discharge 
diagnosis was PTSD.

An April 2004 letter from the Vet Center indicates that the 
veteran continued to suffer from chronic PTSD and symptoms 
related to traumatic experiences during the Vietnam War.  

The veteran submitted to an additional VA examination in 
April 2005.  The examiner noted that he had reviewed the 
veteran's claims folders and the VA electronic medical 
record.  He also noted that the veteran's most recent 
hospitalization had been in 2001, with a diagnosis of PTSD.  
The veteran reported that he had been feeling sad, depressed 
and irritable.  He endorsed loss of interest for daily 
activities, loss of energy, insomnia, loss of appetite, 
concentration problems, anxiety and tension.  He did not 
report nightmares of traumatic experiences in Vietnam.  He 
did not report intrusive, recurrent thoughts about traumatic 
experiences, and he did not report avoidant behavior related 
to traumatic experiences in Vietnam.  The examiner noted the 
veteran's report of a mortar attack while he was on guard 
duty, and a separate mortar attack on a mess hall.  The 
veteran was not observed to be anxious, distressed or 
depressed when describing his Vietnam experiences.  He did 
not report feelings of intense fear, helplessness, or horror 
at the time he experienced the events in Vietnam.  The 
examiner indicated that, after reviewing the veteran's claims 
folders and performing a clinical history and mental status 
examination, he had concluded that the veteran's mental 
disorder did not meet the diagnostic criteria to establish a 
diagnosis of PTSD.  He noted that the veteran was unable to 
identify and describe in detail a severe and horribly 
traumatic event or incident.  He acknowledged that the 
experiences described by the veteran were unpleasant but not 
traumatic.  He noted that the veteran did not become anxious, 
distressed or depressed when discussing his Vietnam 
experiences.  He indicated that there was no evidence in the 
veteran's clinical picture that he avoided stimuli associated 
with the claimed traumatic events.  He concluded that the 
veteran's memories of Vietnam were not intrusive, persistent 
or distressing thoughts that interfered with his daily 
functioning.  He indicated that since the signs and symptoms 
of PTSD could not be identified, and that a definite extreme 
traumatic stressor was also  not identified, a link between 
the veteran's reported stressors and the signs and symptoms 
of the veteran's mental disorder could not be established.  
The diagnosis was major depressive disorder, recurrent, 
severe without psychotic features. 

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

Service connection may be granted for psychosis if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

	PTSD

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  

In reaching its conclusion, the Board has noted that various 
evidence in the record indicates PTSD.  Such evidence 
includes outpatient treatment records, hospitalization 
discharge reports, and a letter from a Vet Center.  None of 
this evidence, however, provides any discussion of the 
underlying basis for a diagnosis of PTSD.  It is completely 
unclear, based on review of the record, whether the diagnoses 
of PTSD are based upon appropriate examination or testing.  
The Court has clearly established that merely conclusory 
statements or those without reasoning may be accorded little 
probative value or may be viewed as not competent in certain 
circumstances.  Mauerhan v.Principi, 16 Vet. App. 436 (1992).  
A mere statement of opinion, without more, does not provide 
an opportunity to explore the basis of the opinion.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

The Board also observes that testing and examination in 
November 1989, June 1990, April 1992, April 1998, and April 
2005 resulted in no diagnosis of PTSD.  The November 1989, 
June 1990, and April 1992 evaluations did indicate that the 
veteran had PTSD symptomatology.  However, no diagnosis of 
PTSD was made as a result of those evaluations.  Examiners 
have repeatedly concluded that the veteran's clinical picture 
is more compatible with mood disorders such as dysthymic 
disorder and major depression.  

In October 2000, a medical expert pointed out that 
psychological testing using a widely accepted instrument for 
PTSD did not support a diagnosis of PTSD, and pointed out 
that a finding of depressive disorder had been offered by 
providers on a consistent basis.  

Finally, the Board notes that on VA examination in April 
2005, the examiner noted the veteran's report of a mortar 
attack while he was on guard duty, and a separate attack on a 
mess hall.  The examiner indicated that the veteran was not 
observed to be anxious, distressed, or depressed when 
describing his Vietnam experiences, and concluded that while 
the incidents described by the veteran were unpleasant, he 
had not identified and described in detail a severe and 
horribly traumatic event or incident.  He indicated that the 
signs and symptoms of PTSD were not present and instead 
provided a diagnosis of major depressive disorder.

While there is a conflict as to the veteran's psychiatric 
diagnosis, the Board concludes that the opinions of the 
numerous VA examiners are far more convincing than the 
references to PTSD contained in outpatient records, hospital 
discharge summaries, and Vet Center statements.  Again, those 
records fail to fully discuss the underlying basis for a 
diagnosis of PTSD, while various VA examiners have set forth 
their rationale for determining that the veteran does not 
suffer from PTSD.  The more probative evidence establishes 
that the veteran does not have PTSD, therefore, service 
connection cannot be granted.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


      Acquired Psychiatric Disorder other than PTSD

The Board has also concluded that service connection for an 
acquired psychiatric disorder other than PTSD is not 
warranted.  Available service medical records are negative 
for any diagnosis, complaint, or abnormal finding pertaining 
to the veteran's psychiatric health.  On discharge physical 
examination in March 1970, the veteran denied nervous 
trouble.  The veteran was found to be psychiatrically normal 
and qualified for discharge.

The first evidence of an acquired psychiatric disorder is 
shown in a June 1986 VA treatment record showing an 
impression of anxiety reaction.  A 1987 private psychiatric 
evaluation report, which indicates the veteran's statement 
that he suffered an injury to his back in January 1985 and 
that his personality had subsequently changed.  Such findings 
were made many years after the veteran's discharge in 1970.  

The grant of service connection requires competent medical 
evidence to establish a diagnosis and, as in this case, 
relate the diagnosis to the veteran's service.  The evidence 
of record, although voluminous, does not address any 
relationship between the veteran's current psychiatric 
disorder and his military service.  The evidence establishes 
that the veteran's current acquired psychiatric disorder is 
not related to any incident of service.  The veteran is a 
layperson, and his own opinion regarding onset or cause is 
not competent.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


